Title: To Thomas Jefferson from George Hunter, 20 October 1808
From: Hunter, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Norfolk October 20th 1808
                  
                  I am honor’d with your letter of the 14th Inst. and from its contents am satisfied with respect to the bond; and on recalling my attention to the proposition have found my self in error. allude it to my inexperience and want of age, being now only in my eightteenth year I hope you will forgive me of the error for which I am indebted to your Honor for pointing out to me as it will be a guard to me in future. I remain Your very Humble and Obdt Sert
                  
                     Geo. Hunter 
                     
                  
                  
                     If not troubling you should like to know if Your Honor receives this
                  
               